         Case 1:18-cr-00384-VEC Document 52 Filed 09/03/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building



MEMO ENDORSED
                                                      One Saint Andrew’s Plaza       USDC SDNY
                                                      New York, New York 10007
                                                                                     DOCUMENT
                                                                                     ELECTRONICALLY FILED
                                                                                     DOC #:
                                                      September 3, 2020
                                                                                     DATE FILED: 09/03/2020

BY ECF AND EMAIL
The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Winton Delorbe-Luna, 18 Cr. 384 (VEC)

Dear Judge Caproni:

         The Government writes to update the Court regarding its collection of the Mr. Delorbe
Luna’s records in the above-captioned matter. In the Government’s August 25, 2020 letter, the
Government informed the Court that GEO Group, which manages North Lake Correctional
Institute (“North Lake,”) had experienced a cyber-attack and could not access Mr. Delorbe Luna’s
medical records. The Court gave the Government a one-week extension to file its opposition to
Mr. Delorbe Luna’s motion for compassionate release, and directed the Government to notify the
Court if it could not obtain Mr. Delorbe Luna’s records by September 4, 2020. This morning,
Adam Johnson, Deputy Regional Counsel for BOP’s Northeast Regional Counsel, informed the
Government that GEO Group still does not have access to its electronic records. Consequently, the
Government requests a one-week extension of its deadline to file its opposition to Mr. Delorbe
Luna’s motion, so that it can collect all necessary records from North Lake. The Government will
submit a letter to the Court on or before September 10, 2020, advising the Court of the status of its
efforts to obtain Mr. Delorbe Luna’s records.


                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney

                                              By:      ______________
                                                      Sheb Swett
                                                      Assistant United States Attorney
                                                      Southern District of New York
                                                      (212) 637-6522
cc:    Winton Delorbe-Luna (by mail)
Case 1:18-cr-00384-VEC Document 52 Filed 09/03/20 Page 2 of 2




               Per the Court's August 26, 2020 order, the Government's time
               to respond to Mr. Delorbe-Luna's motion is adjourned until
               one week from the date of receipt of Mr. Delorbe-Luna's
               records. The Government is instructed to update the Court on
               its efforts to obtain Mr. Delorbe-Luna's records no later than
               September 10, 2020.


               SO ORDERED.



                                           09/03/2020
               HON. VALERIE CAPRONI
               UNITED STATES DISTRICT JUDGE
